       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 1 of 17   1
     J7UVRAGC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    RAVIDATH LAWRENCE RAGBIR,
     et al,
4
                      Plaintiffs,
5
                 v.                                18 CV 1159 (PKC)
6
     THOMAS D. HOMAN, et al,
7
                      Defendants.                  CONFERENCE
8
     ------------------------------x
9                                                  New York, N.Y.
                                                   July 30, 2019
10                                                 3:07 p.m.

11   Before:

12                           HON. P. KEVIN CASTEL,

13                                                 District Judge

14                                 APPEARANCES

15   ARNOLD & PORTER
          Attorneys for Plaintiffs
16   BY: ROBERT S. JONES
          ADA V. ANON
17        -AND-
     WASHINGTON SQUARE LEGAL SERVICES, INC.
18   BY: ALINA DAS

19   UNITED STATES ATTORNEY'S OFFICE, SDNY
          Attorneys for Defendants
20   BY: STEVEN J. KOCHEVAR
          BRANDON M. WATERMAN
21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 2 of 17   2
     J7UVRAGC

1              (Case called)

2              THE COURT:    For the plaintiff, please.

3              MR. JONES:    Yes.    Stanton Jones from Arnold & Porter,

4    for the plaintiffs.

5              And I'm joined today by my --

6              THE COURT:    I'm sure they can introduce themselves.

7              MR. JONES:    Sure.

8              MS. ANON:    Ada Anon of Arnold & Porter, for the

9    plaintiffs.

10             THE COURT:    All right.

11             MS. DAS:    Alina Das, Washington Square Legal Services,

12   NYU Immigrant Rights.

13             THE COURT:    All right.    Good afternoon.

14             And for the defendants?

15             MR. KOCHEVAR:    Good afternoon, your Honor.

16             Steven Kochevar, for defendants.

17             MR. WATERMAN:    And Assistant United States Attorney

18   Brandon Waterman, for the defendants.

19             THE COURT:    All right.    Afternoon to you both.

20             So the mandate has not issued from the Court of

21   Appeals; and, therefore, I do not have jurisdiction to proceed

22   with any action on the preliminary injunction issue brought by

23   Mr. Ragbir.

24             Now, that's the position asserted by the plaintiffs.

25             Do the defendants concur in that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 3 of 17    3
     J7UVRAGC

1              MR. KOCHEVAR:    Yes, your Honor.

2              THE COURT:    All right.

3              And let's talk about hypothetically if a petition for

4    rehearing is not filed or it's filed and it's denied, what does

5    the plaintiff believe are the next steps in this case?

6              MR. JONES:    Sure, your Honor.

7              So, I guess, in part the immediate next step would

8    remain, for at least a short period of time, in the hands of

9    the defendant.    If rehearing was denied, there's a chance that

10   the defendants could seek a stay of the mandate pending a

11   possible petition for a writ of certiorari, and we don't know

12   whether they will do that.

13             But if we can just skip ahead to what I think is the

14   thrust of your question, which is when the mandate eventually

15   does issue --

16             THE COURT:    Thank you.

17             MR. JONES:    -- and the case comes back to this Court.

18             There are, in our view, two immediate next steps.         The

19   first is that in the Second Circuit's decision from April, the

20   Second Circuit stated that its own stay of Mr. Ragbir's removal

21   which is in place today will remain in place until the mandate

22   issues.

23             The Second Circuit further directed that as soon as

24   the mandate issues, this Court must enter its own stay of

25   removal at least pending a decision on whether to grant a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 4 of 17    4
     J7UVRAGC

1    preliminary injunction and potentially through the final

2    resolution of this case.      And so that would be, in our view,

3    the very immediate next step when the mandate issues.

4               THE COURT:   Right.

5               Now talk to me about the preliminary injunction

6    hearing.    Whose burden would it be to show what?

7               MR. JONES:   So on the preliminary injunction, the

8    plaintiffs bear the burden to establish the existence of the

9    various factors:    Likelihood of success on the merits,

10   irreparable harm, and the balance and public interest.

11              I believe that the Second Circuit's decision itself

12   resolves much of that.     The Second Circuit ruled that we had

13   stated First Amendment claims on behalf of Ragbir that were not

14   only viable and plausible, but, in fact, strong.          And that was

15   a word that the Second Circuit used on a couple of occasions in

16   its decision.    And we believe that, read as a whole, the Second

17   Circuit's decision effectively says that we've established a

18   sufficient likelihood of success on the merits to establish a

19   preliminary injunction.

20              I don't know what the defendants' position on that

21   will be.    It strikes me that it is at least possible that we

22   could have agreement on that at least for purposes of a

23   preliminary injunction.

24              We've briefed the other factors.       Irreparable harm, we

25   believe, is very clear, both from the fact that the deprivation


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 5 of 17   5
     J7UVRAGC

1    of a constitutional right, even for a moment's time, is per se

2    irreparable harm; and also, of course, just as a practical

3    matter, the irreparable harm that a person suffers from being

4    deported from the country that they've lived in for over a

5    quarter of a century and where their home and family are based

6    is also irreparable.

7              In a case against the government, the balance of

8    equities and the public interest merge into a single factor.

9    And again, we believe that there's no public interest either in

10   violating a person's constitutional rights or in deporting a

11   person in retaliation for a protected political speech.

12             So we would ask that -- we will be asking for a full

13   preliminary injunction; whether that's, sort of, immediately

14   when the mandate issues or after further briefing, I don't know

15   what the defendants' position will be on that.

16             Other than a preliminary injunction, the other issue

17   that we believe would come next would be the commencement of

18   discovery with respect to the claims involving Mr. Ragbir

19   specifically.    And if it's okay, if we could toggle back and

20   forth, Ms. Anon was going to address some of the issues that

21   were raised by the defendants with respect to the question of

22   discovery.

23             THE COURT:    Before we get to that --

24             MR. JONES:    Sure.

25             THE COURT:    -- isn't there an enormous issue left open


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 6 of 17   6
     J7UVRAGC

1    by the circuit on the question of whether any harm or taint has

2    been dissipated by the passage of time?

3              MR. JONES:    So the dissent in the Second Circuit --

4              THE COURT:    Said that should be done as a matter of

5    law and the majority disagreed.

6              MR. JONES:    Correct.

7              THE COURT:    I got that.

8              But it's a question of fact, no?

9              MR. JONES:    No, I don't believe so.

10             I don't think that the majority's opinion in the

11   Second Circuit says anything to suggest that the taint from the

12   unlawful retaliation would simply dissipate by virtue of the

13   passage of time.    My recollection is that that's precisely what

14   the dissent said.

15             THE COURT:    Let's take a look at the majority.

16             MR. JONES:    Sure.

17             THE COURT:    So your view is that the taint cannot ever

18   be dissipated and Mr. Ragbir can never be deported in his life?

19   That's your position?

20             MR. JONES:    No, that's not our position.

21             Our position is that -- in a couple of steps, our

22   position is that the government cannot deport Mr. Ragbir in

23   retaliation for protected speech; that that is what has

24   happened with respect to the current attempt to deport him.

25             THE COURT:    How do you define the current attempt?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 7 of 17     7
     J7UVRAGC

1              MR. JONES:    So in January 2018, the government revoked

2    Mr. Ragbir's administrative stay, as well as his order of

3    supervision and, suddenly and without warning, detained him at

4    a regularly scheduled check-in, flew him to Florida in an

5    attempt to remove him immediately.

6              Their pursuit of his deportation is the one that began

7    that day.   The only reason that it was not effectuated then and

8    hasn't been effectuated until now is because of this litigation

9    and the stay that's entered.

10             THE COURT:    What would be a noncurrent deportation?

11   Are you suggesting that a deportation based upon the original

12   felony conviction and removal proceedings that were brought

13   thereafter that resulted in a petition to review in the

14   circuit, and then a proceeding back before immigration

15   authorities, and then back to the circuit cannot form the basis

16   of removal for Mr. Ragbir?

17             MR. JONES:    It could, unless they are doing it based

18   on a motive and intent to retaliate against Mr. Ragbir on the

19   basis of his core protected political speech.         We have never

20   challenged in this lawsuit --

21             THE COURT:    So who gets to say whether it is or it

22   isn't, the plaintiff?

23             MR. JONES:    So we think that -- first of all, I think

24   some of these questions go not so much to liability, but to a

25   question of what would be the appropriate remedy, right.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 8 of 17      8
     J7UVRAGC

1               And so what we've sought currently, just as a basic

2    matter of liability, is that the government has attempted/is

3    attempting to remove Mr. Ragbir today in retaliation for his

4    protected speech.     That's what the Second Circuit said we had

5    presented strong evidence of.

6               If they make a new decision, if they go through a new

7    process, if there's a new decision-maker, if they present

8    evidence to this Court that there was some alternative

9    decision-making process and decision that was had that was

10   removed and separated from the taint of the unlawful

11   retaliation that they've already undertaken, I think that would

12   potentially be different.      But, of course, none of that has

13   happened.

14              THE COURT:   Well, Mr. Jones, the problem I have with

15   your presentation is it overlooks part 4 of the Court's

16   opinion, the summary and considerations on remand, in which the

17   Court said, in part:     We know that while Ragbir states a claim

18   in his complaint and attachments, it does not necessarily

19   follow that even if he proves that officials sought to remove

20   him as a result of his First Amendment speech, he may never be

21   removed.    But at least for the near future, the taint of the

22   unconstitutional conduct could preclude removal.          That "near

23   future" could be the end of a typical two-year stay extension

24   that Ragbir would plausibly have otherwise received through

25   January 2020 or some other period.       We leave that determination


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 9 of 17     9
     J7UVRAGC

1    to the district court on remand.       However, accepting as true

2    the record currently before us, it is plausible that, absent

3    the government's alleged retaliation in January 2018, Ragbir

4    would not yet have been deported and likely not until at least

5    January 2020.

6              I find nothing in the circuit's opinion that speaks of

7    your theory that he cannot be deported based on what you

8    characterize as the current effort; that there must be some new

9    intervening decision or act or maybe another felony conviction

10   or some other hearing before immigration authorities before he

11   would be able to be deported or removed.        I don't get that from

12   the language I just read from the circuit's opinion, the

13   majority opinion.

14             MR. JONES:    So none of those questions were before the

15   Second Circuit at all.     This Court dismissed all of these

16   claims on the basis of a lack of subject matter jurisdiction,

17   and that was the question that was put before the Court.

18             There's some language in here at the end --

19             THE COURT:    So are you suggesting the language I wrote

20   is dictum from the circuit?

21             MR. JONES:    It does not form the holding that this

22   Court has subject matter jurisdiction.        I don't know if I would

23   characterize it as dictum.      It's described here.      I would just

24   use the Second Circuit's exact language:        It is a summary and

25   considerations on remand, and it includes this language that,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 10 of 17      10
     J7UVRAGC

1    based on the retaliation -- or, rather, absent the retaliation,

2    if the retaliation had not happened, one possible thing that

3    could have happened instead is that Mr. Ragbir would have been

4    given a further two-year administrative stay of removal until

5    January 2020.

6              The Second Circuit's decision, as you just read it, it

7    doesn't say that that's definitely what would have happened; in

8    fact, it says it could be through January 2020 or some other

9    period.   And then it goes on to say that absent the alleged

10   retaliation, Ragbir would not yet have been deported and likely

11   not until at least January 2020.       So I don't think --

12             THE COURT:    Couldn't agree more with you, Mr. Jones.

13   But that doesn't address the issue I raised with you.

14             I'm interested in your theory, which appears to be at

15   odds with what the Second Circuit has laid out in terms of the

16   considerations on remand, your theory that no taint can ever be

17   dissipated from the current effort to remove Mr. Ragbir such

18   that unless there is an intervening event such as change of

19   personnel or some other proceeding, then he cannot be removed.

20   I don't read the circuit's opinion the way you do.

21             MR. JONES:    Okay.   So maybe here's another way to

22   address it:    I think that what -- and again, I'll repeat, none

23   of these questions were before the Second Circuit.         There was

24   no briefing in the Second Circuit, nor was there any argument

25   about what would be the appropriate remedy if we come back to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 11 of 17          11
     J7UVRAGC

1    this Court on remand and establish that the government, in

2    fact, did violate the First Amendment by attempting to remove

3    him.

4               THE COURT:   That may be true, but the circuit elected

5    to lay out the considerations for this Court on remand.             That

6    they did.

7               MR. JONES:   Sure.   And they said that if the

8    government had not retaliated, it is possible that Mr. Ragbir

9    would have gotten another two-year administrative stay or for

10   some other period, therefore, at least through January 2020,

11   without foreclosing that, in fact, Mr. Ragbir would have been

12   allowed to stay in this country for even longer than January

13   2020, absent the retaliation.

14              THE COURT:   Or shorter.

15              MR. JONES:   Those were the remarks that were made

16   here.

17              THE COURT:   Or shorter.

18              MR. JONES:   And so --

19              THE COURT:   Or shorter; correct?     That's a question

20   for you.

21              MR. JONES:   Oh, or shorter?

22              THE COURT:   Yes, sir.

23              MR. JONES:   I suppose, theoretically, although the

24   reason I'm hesitating is just thinking about the calendar with

25   all of the extensions the government has gotten, I'm just not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 12 of 17    12
     J7UVRAGC

1    even sure that we would be in a position to have a judgment on

2    liability by January 2020.

3              THE COURT:    Probably right.    I'm just talking about

4    what the Second Circuit has instructed this Court to consider

5    on remand.

6              MR. JONES:    Yes.   I think that the Second Circuit did

7    not stake out any definitive position on this at all.          I think

8    that's clear from the words that they wrote, that they were not

9    intending to provide definitive guidance to this Court about

10   what would have happened absent the retaliation.

11             THE COURT:    No definitive guidance on when the "taint"

12   of the unconstitutional conduct has reached a point where it no

13   longer is a factor in the removal.       That's the way I read it.

14             Let me hear from the government.

15             MR. KOCHEVAR:    Your Honor, the Second Circuit's

16   holding with respect to the relief in this case, which, with

17   respect to Mr. Ragbir, at least, is now a habeas petition.          The

18   circuit made clear that habeas relief in this context is in the

19   discretion of the district court, that was sort of a theme.

20   And so the government's position is that if the mandate does

21   come back to this Court on remand, this Court would be in a

22   position to craft a wide range of possible appropriate relief

23   if there was a finding of liability here.

24             To address a few other points that came up, I think we

25   would probably seek further briefing on any sort of preliminary


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 13 of 17      13
     J7UVRAGC

1    injunction motion that was renewed upon remand.         As the circuit

2    directed, a stay would be put in until there was any sort of

3    decision on that.    But I think many of the issues we're

4    discussing here today would probably benefit from briefing.

5              I would also note that --

6              THE COURT:    Well, you better start writing now.

7              MR. KOCHEVAR:    Absolutely, your Honor.

8              THE COURT:    Because it would seem to me that I would

9    want to have a pretty expedited hearing in this matter.

10             MR. KOCHEVAR:    Absolutely.

11             And I would note that the Second Circuit assumed the

12   allegations to be true in its opinion; and it's not clear that

13   that would hold through the adjudication of a preliminary

14   injunction motion.     That was more of a 12(b)(6) posture.

15             THE COURT:    And should the hearing address both the

16   preliminary injunction and the remedy in the event the elements

17   of a preliminary injunction are proven?

18             MR. KOCHEVAR:    I would think so, your Honor.       And I

19   refer the Court to our recent letter that we're in a, sort of,

20   novel space here where we're in constitutional habeas

21   jurisdiction.    And the lesson from the rare past cases when

22   that has come up is that the district court has a large range

23   of discretion for how it structures a hearing or any associated

24   discovery with that.

25             THE COURT:    All right.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 14 of 17    14
     J7UVRAGC

1              I think it's premature for me to set a date for the

2    hearing because there are too many contingencies.         My original

3    plan when I issued the order is I was going to set a date, a

4    contingent date.    If the mandate hadn't issued by that date,

5    there wouldn't be a hearing; but if it issued, we'd have it.

6              What I'll do is I'll wait till the mandate issues and

7    then I'll put the hearing date out.       It will probably be on

8    short notice.

9              What else?

10             MR. JONES:    Would your Honor be requesting

11   supplemental briefing of any kind in advance of the hearing;

12   and, if so, would there be any specific issues that you'd like

13   the parties to address?

14             THE COURT:    I would do that in the order if I need it.

15   I thought the briefing from both sides was quite good on the

16   first go-round.    Certainly a supplemental letter to advise me

17   of any case law developments would be appropriate.         And, of

18   course, it would be appropriate -- the government's letter is

19   dated the 26th.    And you haven't had an opportunity to respond

20   to their position on discovery.       And I would want to give you

21   an opportunity to put in a letter brief in response to the

22   position they've taken on discovery.       And, in fact, if it's

23   convenient for you to do so in the next ten days, I'd be

24   pleased to get that letter.      Would that be convenient?

25             MR. JONES:    Yes, with the caveat I'm not quite sure


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 15 of 17    15
     J7UVRAGC

1    that I know exactly what the government's position is on

2    discovery.   They did point out in their letter that in habeas

3    actions discovery does not automatically proceed under the

4    Federal Rules of Civil Procedure.       I don't think they actually

5    said whether they would oppose discovery proceeding under the

6    Federal Rules of Civil Procedure, which I understand is

7    actually fairly the norm in civil habeas litigation or what

8    their position was.

9              THE COURT:    What's the norm?

10             MR. JONES:    That there would be discovery in a civil

11   habeas case where there are disputed facts.        And there's, in

12   fact, a whole section of the Second Circuit's decision

13   describing that the fact-finding of civil habeas courts dates

14   back to 1789.

15             THE COURT:    All right.

16             This is how I read the letter, and I understand the

17   law.   But I want to hear from you and give you an opportunity

18   to put a letter brief in, but it works like this:

19             That because your petition has been converted to a

20   habeas petition, you do not get discovery under the Federal

21   Rules of Civil Procedure.      The Court, in its discretion, could

22   determine that there is some area or some category of document

23   or otherwise that you could obtain in the Court's discretion in

24   advance of the hearing.

25             But if you think it's binary that discovery is not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 16 of 17    16
     J7UVRAGC

1    authorized under the Federal Rules of Civil Procedure unless

2    the on switch is flipped, in which event you can take such

3    discovery as you think you'd like to take, that's not how I

4    read the law.

5               MR. JONES:   Understood.

6               THE COURT:   And in 2254s and 2255s, I don't recall a

7    single instance on my docket where discovery has been permitted

8    and I have had evidentiary hearings.       But not with discovery.

9    That's not the nature of how proceedings under the Great Writ

10   proceed.

11              But, again, be interested in getting your letter.        And

12   it would be appropriate for you to detail if there's something

13   you feel you need, spell it out in the letter.         But to

14   describe, I would like to take depositions up and down the

15   ladder, I would like sweeping document requests, I'll read your

16   letter, but I think that's a tough sell.

17              MR. JONES:   Okay.   And you'd like us to file this

18   letter before the mandate issues?

19              THE COURT:   Well, you submitted a letter pursuant to

20   my order on July 22nd.     The government responded on July 26.

21   This is fresh in everybody's mind.       Just on that narrow issue,

22   please submit a letter.     If it's convenient -- today is the

23   30th.   Would it be convenient the 9th of August?        That's a

24   Friday.

25              MR. JONES:   Certainly.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cv-01159-PKC Document 120 Filed 08/08/19 Page 17 of 17   17
     J7UVRAGC

1              THE COURT:    All right.      That would be a week from this

2    coming Friday.    Would that give you enough time?

3              MR. JONES:    Yes.

4              THE COURT:    Okay.   Good.

5              All right.    So I look forward to getting that letter.

6    And I look forward to getting word that the mandate has issued,

7    whenever that may be, and we'll take it from there.

8              And I'm well aware that there is the pending motion by

9    the organizational entities.        I saw the suggestion from the

10   government that everything stop dead in its tracks until that's

11   ruled upon.    And I'm not inclined to do that.       Although I

12   suspect I will probably have a ruling on that sooner than

13   later.   So it may be out before the mandate issues.

14             All right?    What else?

15             MR. JONES:    Nothing else for the plaintiffs today,

16   your Honor.

17             THE COURT:    All right.

18             For the defendants?

19             MR. KOCHEVAR:    Nothing, your Honor.      Thank you.

20             THE COURT:    All right.      Well, thank you all very much.

21   I hope you have a good summer, and I look forward to hearing

22   back.

23             MR. JONES:    Thank you, your Honor.

24                                   *   *     *

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
